Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0147173 A1).
Regarding claims 11, 16, and 27, Park teaches a marine electronics device comprising:
a processor [abstract wireless signal transmitted from the transmitter in the fishing detector is received and displayed using a predetermined program via a predetermined receiver having a display such as a personal portable communications terminal like a mobile telephone];
a wireless data communication module [0030 need to use the already-available portable mobile telephone as a wireless receiver which can receive and display the detection results of the fishing detector] that wirelessly received sonar data from at least two separate portable, floatable sonar devices in a same water environment [fig. 4 shows castable fishing detector floating in water with fish below the water surface], wherein each of the at least two separate portable, floatable sonar devices [0013 the fish finding system includes a buoyant station having a sonar to electric signal transducer for converting the sonar into an electric signal, a sonar transmitter, a sonar receiver, and a radio transmitter all controlled by a microprocessor included in a buoy which includes a fish finding detector] includes a housing [0074 main body #100 of a fishing detector] having at least one having at least one conical or down-scan sonar transducer element mounted therein [0081 sensor unit includes an ultrasonic sensor #122; fig. 4 shows down scan orientation], wherein the at least two separate portable, floatable sonar devices includes a first sonar device and a second sonar device [abstract sensor transmitting an ultrasonic signal into the water in a fishing site and receiving a reflective ultrasonic signal reflected from an underwater object; read on to 0027], wherein the first sonar device is separate from the second sonar device [0027 buoyant station…sonar transmitter … sonar receiver];
a screen configured to display the sonar data [fig. 8-9 shows transmitter #190 communicating with display #200 #210 #220]; and
memory having a plurality of executable instructions [abstract received and displayed using a predetermined program via a predetermined receiver] which, when executed by the processor, cause the processor to [0043 fishing detector using a personal portable communications terminal employing a wireless transmit/receive system, in which the depth of water, the water temperature, the fish distribution, etc., are indicated through a display unit included in a handheld computer]:
receive, via the wireless data communication module, first sonar data from the first sonar device, wherein the first sonar data is based on first sonar return data received by the at least one conical or down-scan transducer element mounted within the housing of the first sonar device [0013 fisherman grips a fishing rod while viewing sonar returns in his fishing area that are displayed on a screen detachably secured to his wrist];
receive, via the wireless data communication module, second sonar data from the second sonar device, wherein the second sonar data is based on second sonar return data received by the at least one conical or down-scan transducer element mounted within the housing of the second sonar device [0034  variety of kinds of the underwater fishing detectors wirelessly transmit various states of distribution of fishes and the neighboring states into many kinds of signal waveform or image signals and receive and indicate them are known in various forms];
process the first sonar data and the second sonar data [claim 15 remote receiver receiving and processing the wireless signal transmitted from the transmitter in the detector and displaying the processed result on a display included in the remote receiver]; and
cause display of at least one of the processed first sonar data or the processed second sonar data on the screen [0123 underwater situation can be confirmed as the image screen].
	Park discusses an ultrasonic sensor both transmitting and receiving a reflecting ultrasonic signal [0044 ultrasonic sensor] and yet summarizes the prior art as teaching separate sonar transmitter and sonar receiver [0013].
It would have been obvious to replace the transmission and reception by a single sensor, with separate sonar transmitter and sonar receivers so that receiving may occur more quickly as compared with waiting for the self ringing to decay when using a single transducer switching to reception mode.
Regarding claim 12, Park also teaches the marine electronics device of claim 11, wherein the memory further comprises executable instructions which, when executed by the processor, cause the processor to cause display of the processed first sonar data from the first sonar device [abstract wireless signal transmitted from the transmitter in the fishing detector is received and displayed using a predetermined program via a predetermined receiver having a display such as a personal portable communications terminal like a mobile telephone].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0147173 A1)as applied to claim 11 above, and further in view of Coleman (US 8,300,499 B2).
Regarding claim 14, Park does not explicitly teach … and yet Coleman teaches the marine electronics device of claim 11, wherein the first sonar device includes a first conical sonar transducer element and a first down-scan sonar transducer element, wherein the first conical sonar transducer element operates at about 83 kHz or about 200 kHz and the first down-scan sonar transducer element operates at about 455 kHz or about 800 kHz [col. 10:35-45 Although dual frequency operations providing a specific beam fan for each respective element; Hughes Clarke, J. E., et al., Knudsen 320 200 kHz keel-mounted sidescan trials; Results from 2000/2001/2002 field operations; [online]; Retrieved on Jun. 23, 2010 from the Internet <URL: http://www.omg.unb.ca/Ksidescan/K320-SStrials.html; 11 pages.; Trevorrow, M.V., et al., “Description and Evaluation of a Four-Channel, Coherent 100-kHz Sidescan Sonar'; Defence R&D Canada Atlantic; Dec. 2004.; SeaBat 8101 Product Specification; 240kHz. Multibeam Echo Sounder; (C) 1999 RESON Inc.; Version 4.0.].
It would have been obvious to implement the multiple transducers as taught by Park, with the dual frequency transducer frequency division as taught by Coleman so that different depths may be image.

Claims 15, 21-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0147173 A1), and further in view of Lebedev (US 2015/0085602 A1).
Regarding claim 15, Park does not explicitly teach … and yet Lebedev teaches the marine electronics device of claim 11, further comprising an audio signal source configured to generate an audio alert upon detection of an object of interest within the processed first sonar data or the processed second sonar data [0051 sonar device may further include and LED indicator light 109, buzzer 110 for generating an auditory signal].
It would have been obvious to combine the wireless transmission/receiving between a castable fish finder and a mobile telephone as taught by Park, with the auditory signal as taught by Lebedev so that an alarm may be generated when motion is detected.
Regarding claims 21 and 28, Park as modified by Lebedev also teaches the non - transitory computer readable medium of claim 16 , wherein the first sonar data corresponds to sonar data taken during a first time slot and the second sonar data corresponds to sonar data taken during a second time slot , wherein the first time slot covers a different time window than the second time slot to reduce interference between the plurality of portable sonar transducers [0071 In order to use multiple sonar transducers on a single sonar device, some mechanism must be used to avoid interference between the multiple transducers. The simplest way to do this would be to only use one transducer at a time in sequence.].
Regarding claims 22 and 29, Park as modified by Lebedev also teaches the non - transitory computer readable medium of claim 21, wherein the plurality of portable sonar transducers are configured to ping sequentially in different time slots [0071].
Regarding claim 23, Park as modified by Lebedev also teaches the non - transitory computer readable medium of claim 16 , further comprising executable instructions that cause the computer to process the first sonar data and the second sonar data by integrating the first sonar data and the second sonar data together [0100 create a continuous sonar image of the area over which the sonar device was pulled].
Regarding claim 24, Park as modified by Lebedev also teaches the marine electronics device of claim 11, wherein the first sonar data corresponds to sonar data taken during a first time slot and the second sonar data corresponds to sonar data taken during a second time slot , wherein the first time slot covers a different time window than the second time slot to reduce interference between the plurality of portable sonar transducers [0071 In order to use multiple sonar transducers on a single sonar device, some mechanism must be used to avoid interference between the multiple transducers. The simplest way to do this would be to only use one transducer at a time in sequence. ].
Regarding claim 25, Park as modified by Lebedev also teaches the marine electronics device of claim 24 , wherein the plurality of portable sonar transducers are configured to ping sequentially in different time slots [0071].
Regarding claims 26 and 30, Park as modified by Lebedev also teaches the marine electronics device of claim 11 , wherein the memory further comprises executable instructions which , when executed by the processor , cause the processor to process the first sonar data and the second sonar data by integrating the first sonar data and the second sonar data together [0100 create a continuous sonar image of the area over which the sonar device was pulled].


Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0147173 A1), and further in view of Marshall (US 2015/0341562 A1).
Regarding claim 17, Park does not explicitly teach … and yet Marshall teaches the non-transitory computer readable medium of claim 16, further comprising instructions that cause the computer to simultaneously cause display of the processed first sonar data from the conical sonar transducer element and the processed second sonar data down scan sonar transducer element on the electronic screen [0030 display is set to dual display the display may show two features side by side such as two fish displays from two separate transducers or cameras].
It would have been obvious to combine the multiple castable sonars as taught by Park, with the side by side display from two separate transducers as taught by Marshall so that a wider field of view may be seen the the user.
Regarding claim 19, Park as modified by Marshall also teaches the non-transitory computer readable medium of claim 16, further comprising instructions that cause the computer to analyze the sonar data to notify a user to an object of interest in the sonar data [0037 transmit the filtered data to a display device so that the information is displayed to a user].
Regarding claim 20, Park as modified by Marshall also teaches the non-transitory computer readable medium of claim 16, further comprising executable instructions that cause the computer to: determine a current location of the first sonar device; and provide a navigation output to provide navigation instructions to travel to the current location of the first sonar device locate at least one of the plurality of portable sonar transducers [0005 display screen located within the housing that displays the graphical or pictorial images of underwater sea life, displays one or more global positioning satellite locations, one or more menu options; 0036 global position satellite…(e.g., storing locations, tracking, overlaying a current position over a satellite map and/or topography)].


Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words Park (US 2007/0147173 A1) has now been applied as the primary reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645